Citation Nr: 0613933	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the left thigh.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder with 
scarring.

4.  Entitlement to a compensable rating for the residuals of 
a right ankle fracture prior to September 11, 1996.

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture after September 11, 1996.

6.  Entitlement to a compensable rating for residuals of a 
right thigh furuncle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1980 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, established 
service connection and assigned 0 percent ratings for 
superficial left thigh, left shoulder, and right thigh scars 
and for the residuals of a right ankle fracture effective 
from February 3, 1979.  In a February 1997 rating decision 
the RO granted entitlement to a 30 percent rating for the 
residuals of a gunshot wound to the left thigh, effective 
from February 3, 1979, assigned an increased 10 percent 
rating for left thigh shell fragment wound scar, effective 
from May 6, 1983, and assigned an increased 20 percent rating 
for the residuals of a shell fragment wound to the left 
shoulder with scarring.  In February 2002, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judges.  A copy of the transcript of that 
hearing is of record.

In a November 2002 decision the Board found the veteran had 
submitted a timely notice of disagreement from the December 
1980 rating decision.  The Board remanded to address in a 
statement of the case the issues of entitlement to service 
connection for a nervous disorder, to include PTSD, 
entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the left thigh, entitlement 
to a rating in excess of 20 percent for the residuals of a 
shell fragment wound to the left shoulder with scarring, and 
entitlement to compensable ratings for the residuals of a 
right ankle fracture and residuals of a right thigh furuncle 
scar.  A statement of the case was issued as to these matters 
in January 2004 which continued the prior determinations, but 
granted entitlement to an increased 10 percent rating for the 
residuals of a right ankle fracture effective from 
September 11, 1996.  The veteran submitted a VA Form 9 in 
March 2004 and these issues were certified for appellate 
review.

The rating decision of December 4, 1980, denied service 
connection for low back strain on a direct incurrence basis, 
and also denied service connection for residuals of 
bronchopneumonia.  However, the veteran was informed in the 
notification letter of December 31, 1980, only that his 
claims for service connection for a nervous condition, 
hypertension, and a separated shoulder had been denied.  (A 
copy of the rating decision was not provided to the veteran 
with the notice letter.)  As the veteran was not informed 
that the claims for service connection for low back strain 
and for residuals of bronchopneumonia had been denied, these 
issues remain open.  See Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for VA decision to become final, written notification 
to the veteran must specifically identifying the benefit 
being denied).  Although informed of this error in the 
November 2002 Board decision, the RO has yet to undertake any 
corrective action.

Records show the veteran failed to appear, without indication 
of cause, for a scheduled personal hearing in July 2004.  
Therefore, his request for a personal hearing is considered 
as having been withdrawn.  See 38 C.F.R. § 20.702 (2005).

Although the veteran's service representative raised the 
issue of an earlier effective date for the 10 percent rating 
awarded for the residuals of a right ankle fracture, the 
Board finds the matter remains for appellate review and is 
more appropriately addressed as stated on the title page of 
this decision.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a 
claim for a higher rating when placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  

In its November 2002 decision the Board also referred several 
matters to the RO for appropriate action.  It was noted 
issues had been raised including entitlement to an earlier 
effective date for a grant of service connection for a left 
wrist condition, entitlement to a separate evaluation for a 
tender and painful scar of the left wrist as a residual of a 
shell fragment wound of that wrist, entitlement to service 
connection for low back disability secondary to service-
connected disability, entitlement to an earlier effective 
date for a grant of service connection for hypertension, 
entitlement to service connection for a right knee disability 
secondary to the gait disturbance caused by service-connected 
left knee and ankle disabilities, entitlement to an 
evaluation in excess of 20 percent for ventral/umbilical 
hernia, entitlement to a compensable rating for a hiatal 
hernia secondary to service-connected ventral hernia, 
entitlement to a compensable rating for hearing loss in the 
right ear, and entitlement to a rating in excess of 10 
percent for traumatic sensory neuropathy of the external 
cutaneous nerve of the left thigh.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record reveals the veteran was not provided a letter 
notifying him of the VCAA duties and of the evidence 
necessary to substantiate his claims including which parties 
were expected to provide such evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran asserts that he has an acquired 
psychiatric disorder as a result of his combat experiences in 
Vietnam.  At his personal hearing in February 2002 he 
reported having flashbacks, anxiety, and nightmares.  
Although no psychiatric disorder was found upon VA 
examination in March 1980, the Board finds additional 
development as to this matter is required prior to appellate 
review.

In correspondence dated in August 2004 the veteran's service 
representative also requested that the records of any recent 
VA treatment be obtained and considered.  A review of the 
record reveals VA treatment records dated from October 1988 
to November 2003 were obtained in November 2003; however, in 
light of the fact that the present issues on appeal arose 
from a December 1980 rating decision appropriate efforts 
should be taken to ensure that all pertinent VA reports are 
included in the appellate record.

The Board also notes that the veteran's service-connected 
disabilities were last evaluated by VA examination in 
September 1996.  VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds additional VA examinations as to the 
increased rating issues on appeal are advisable prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
his claims for service connection, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether any currently diagnosed 
psychiatric disorder is linked to 
service.  The psychiatrist is requested 
to determine whether the veteran meets 
the diagnostic criteria for PTSD and, if 
so, opine whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his PTSD is 
linked to his combat service in Vietnam.  
The psychiatrist is also requested to 
opine whether there is at least a 
50 percent probability or greater any 
other psychiatric disorder that may be 
present began during or is linked to any 
incident of service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to the current nature and severity of 
the service-connected left thigh, left 
shoulder, and right ankle disabilities on 
appeal.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

7.  Regarding the issues of service 
connection for low back strain and 
service connection for residuals of 
bronchopneumonia, the RO must provide the 
veteran all notification and assistance 
required by VCAA; and, if the claims 
remain denied, provide written 
notification to the veteran as to the 
denial of these issues, and afford him a 
reasonable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	MARK D. HINDIN	R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

